Plaintiff, a passenger on defendant’s train, was injured when the window next to her seat suddenly broke and fell on her. She had noticed that the window was loose and rattled; and the break came when there was a sudden lurch of the train. Defendant made no sufficient explanation. The question of fact of defendant’s negligence was submitted to the jury, which found a small verdict for plaintiff. Judgment unanimously affirmed, with costs. No opinion. Present — Young, Hagarty, Carswell, Davis and Johnston, JJ. [155 Misc. 573.]